Citation Nr: 0126104
Decision Date: 11/08/01	Archive Date: 12/03/01

DOCKET NO. 99-03 942               DATE NOV 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUES

1. Entitlement to service connection for multiple subcutaneous
lipomas or as a result of exposure to herbicides.

2. Entitlement to service connection for a left thoracotomy for
removal of the left lung as a result of exposure to herbicides.

3. Entitlement to service connection for status post partial
pancreatectomy as a result of exposure to herbicides.

4. Entitlement to an increased rating for left sciatica secondary
to herniated nucleus pulposus L5-S1 and lumbosacral radiculopathy,
currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Maureen Lane, Attorney

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had a total of five years and six months active
service, including a final period from October 1970 to October
1974. The DD 214 discloses service in Vietnam from August 1969 to
February 1970 and from August 1971 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Boston, Massachusetts.

In a VA Form 9 received in January 1999 the veteran raised the
issues of service connection for systemic arthritis, withdrawn
tendons of his hands, bone spurs involving his feet, teeth
disorders, a disabilty involving the eyes to include due to
exposure to Agent Orange. He also raised the issue of entitlement
to a total rating for compensation purposes based on individual
unemployability. During a hearing before the undersigned member of
the Board sitting at Boston, Massachusetts in March 2001, the
veteran raised the issues of service connection for heel spurs and
arthritis secondary to the service connected back disorder,
diabetes mellitus secondary to Agent Orange exposure. These issues
are referred to the RO for appropriate action.

2 -

Also, during his hearing he stated that since he had been granted
service connection for his low back disability he has not been
receiving the correct compensation payments. This matter is
referred to the RO for appropriate action.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. This law redefined the obligations of VA with respect
to the duty to assist and included an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA could not assist in the development of a claim
that was not well grounded. This change in the law is applicable to
all claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VCAA, 7(a), 114 Stat. at 2099-2100; see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The implementing regulations
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA and
the implementing regulations, it would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed.
Reg. 49,747 (1992)). Therefore, for these reasons, a remand is
required.

3 -

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

During the veteran's March 2001 he testified that the service and
post service medical records were incomplete. A review of the
records confirms this fact. He indicates that he has received
extensive inservice and post service treatment. In this regard,
while the claim was pending at the Board the representative
submitted numerous documents, including VA and military medical
records. However, the appropriate release of information form did
not accompany this evidence. It is also unclear whether this new
evidence includes all pertinent post service treatment records.

The Board notes that in September 1997 statement Melrose Wakefield
Hospital Association indicated that they had no records of
treatment of the veteran. Also the RO did obtain a report from
Malden Hospital a February 1986 the veteran underwent a CT scan of
the pancreas because of abdominal pain and a barium enema.

During the hearing, the representative contended that the VA Form
9 filed in October 1998 constituted a notice of disagreement
regarding an October 1997 rating action in which increased a 10
percent rating in effect for the service connected back disorder to
20 percent. After a review of the VA Form 9 shows that the veteran
made references to incomplete records, constant pain and medication
and past rating percentages concerning his back. The Board
construes this document as being a timely notice of disagreement
regarding the issue of entitlement to an increased rating for left
sciatica secondary to herniated nucleus pulposus L5-S1 and
lumbosacral radiculopathy. Thus, a statement of the case is
required on this issue. Manlicon v. West, 12 Vet. App. 238 (1999).
The Board notes that the veteran last underwent a VA examination of
the low back in 1997.

Accordingly, this case is REMANDED for the following:

- 4 -

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp. 2001) and the implementing
regulations are fully complied with and satisfied.

2. It is requested that the RO contact the veteran and ask him to
identify all military, VA, and private treatment facilities at
which he has been treated for the disabilities in issue. The RO is
requested to obtain all records, which are not on file.

3. The RO should request the VA medical facility in Bedford to
furnish copies of any treatment records covering the period from
1972 to October 1996 and-from September 1997 to the present. The RO
should also request the West Roxbury VA medical facility to furnish
any records from January 1971 when medication was prescribed.

4. The RO should request the National Personnel Records Center to
verify all service prior to October 30, 1970 and to conduct a
search for any additional service medical records for all periods
of service, to include the hospital report from the Walter Reed
Hospital where the veteran was hospitalized shortly before his
discharge from service.

5. It is requested that the RO furnish the appellant and his
representative a statement of the case pertaining to the issues of
an increased rating for left sciatica secondary to herniated
nucleus pulposus L5-S1 and lumbosacral radiculopathy. The appellant
and his representative are to be informed of the requirements
necessary to perfect an appeal. Manlincon v. West, 12 Vet. App. 238
(1999). The

- 5 -

RO is inform that the Board does not have jurisdiction of this
issue until an appeal is timely perfected.

6. Thereafter, the RO should readjudicate this claim. If the
benefits sought on appeal remains denied, the appellant and the
appellant's representative should be provided a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

- 7 -



